Dismissed and Memorandum Opinion filed January 27, 2005








Dismissed and Memorandum Opinion filed January 27,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01151-CV
____________
 
JOYCE CRUMP,
Appellant
 
V.
 
TRANSCONTINENTAL INSURANCE COMPANY, Appellee
 

 
On Appeal from the
400th District Court
Fort Bend County,
Texas
Trial Court Cause No.  02-CV-125132
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 13, 2004.
On January 20, 2005, appellant filed a motion to dismiss the
appeal because the trial court has granted appellant=s motion for new trial.  See Tex.
R. App. P. 42.1.  Appellant
attaches a certified copy of the trial court=s order granting a new trial.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 27, 2005.
Panel consists of Justices
Anderson, Hudson, and Frost.